DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “a first common liquid chamber coupled both of…” The recitation lacks a preposition.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a first common liquid chamber coupled both of the first individual flow path and to one end of the second individual flow path…” Because the claim recites “coupled [to] both…and to…,” the claim appears to be stating that the common liquid chamber is coupled to two first individual flow paths and to the second individual flow path, but only a single first individual flow path has been recited, and thus the claim is indefinite. 
Further, a nozzle cannot open towards a direction. First, a nozzle is a three-dimensional opening that can be said to be open along all three dimensions. Second, a physical component cannot itself be said to be disposed towards a direction because a 
Because claims 2-11 depend from claim 1, they are also rejected. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites a third end portion and a fourth end portion, but third and fourth end portions are previously recited in claim 11, and it is not clear whether the end portions recited in claim 9 are intended to refer to the same end portions recited in claim 11. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanada et al. (7,246,889).

Regarding claim 1, Kanada teaches a liquid ejecting head comprising: 
first and second individual flow paths (fig. 6, flow paths between layers 25 and 29 in upstream-to-downstream direction) arranged side by side along a first direction (fig. 3, main scanning direction); 
a first nozzle (fig. 4, item 8) communicating with the first individual flow path (compare figs. 4, 6); 
a second nozzle (fig. 4, nozzle just below first nozzle in same nozzle row) communicating with the second individual flow path (compare figs. 4, 6); and 
a first common liquid chamber (fig. 4, item 5a) coupled both of the first individual flow path and to one end of the 
the first nozzle and the second nozzles have openings that open towards 
the first individual flow path includes a first pressure chamber (fig. 6, chamber formed in layer 22) associated with an energy generating element (fig. 8A, item 21) 
the first communication path includes a first end portion (fig. 6, rightmost bound of channel 32 formed in layer 23) that is directly connected with the first pressure chamber and a second end portion (fig. 6, leftmost bound of channel 32 formed in layer 29) that is directly connected with the first nozzle (see fig. 6, illustration below, note that , 

when seen along the second direction, in the first communication path, the first end portion and the second end portion are disposed at positions which do not overlap each other (see fig. 6, See illustration below, note that the claimed portions are being defined as the portions immediately proximate the ends of the arrows).

    PNG
    media_image1.png
    406
    671
    media_image1.png
    Greyscale
 	Regarding claim 2, Kanada teaches the liquid ejecting head according to claim 1, wherein when seen along the second direction, the second end portion first end portion .

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanada in view of Uezawa (8,915,576).

Regarding claim 11, Kanada teaches a liquid ejecting apparatus comprising: the liquid ejecting head according to claim 1, wherein the second individual flow path includes a second pressure chamber associated with an energy generating element, and a second communication path through which the second pressure chamber communicates with the second nozzle (see figs. 4, 6, Note that the second communication path and pressure chamber mirrors the first path and nozzle). 
Kanada does not teach wherein the first communication path has a third end portion that is directly connected with the second pressure chamber and a fourth end portion that is directly connected with the second nozzle. Uezawa teaches wherein a first communication path (Uezawa, fig. 3, path leading to and around nozzle 131 and including leg 280) has a third end portion (Uezawa, fig. 3, portion of channel 280 closest second pressure chamber 122) that is directly connected with the second pressure chamber and a fourth end portion (Uezawa, fig. 3, portion of leg 280 closest second nozzle 132) that is directly connected with the second nozzle (Note that “directly connected” can mean any number of things). It would have been obvious to add a 

Regarding claim 5, Kanada in view of Uezawa teaches the liquid ejecting head according to claim 11, further comprising: 
a second common liquid chamber (Uezawa, fig. 3, item 172 in addition to first channel 171) coupled to both the first individual flow path and , and
the second common liquid chamber is different from the first common liquid chamber (Uezawa, see fig. 3).

Regarding claim 6, Kanada in view of Uezawa teaches the liquid ejecting head according to claim 5, wherein when seen along the first direction, the first pressure chamber and the second pressure chamber do not overlap each other (Uezawa, see figs. 3, 4). 	Regarding claim 7, Kanada in view of Uezawa teaches the liquid ejecting head according to claim 6, wherein when seen along the first direction, the first nozzle and the second nozzle do not overlap each other (Uezawa, see figs. 3, 4). 	Regarding claim 8, Kanada teaches the liquid ejecting head according to claim 6, 
Regarding claim 9, Kanada in view of Uezawa teaches the liquid ejecting head according to claim 8, wherein when seen along the second direction, a fourth end portion a third end portion in the second communication path which is close to the second pressure chamber (see 112 rejection).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853